DETAILED ACTION
Claims 1-4, 6-17 & 19-20 are pending as amended on 10/30/20.

Response to Amendment
This final action is a response to the amendment filed on October 30, 2020.  Claims 5 & 18 have been cancelled.  Claims 1-4, 6-17 & 19-20 have been amended as a result of the previous action; the grounds of art rejection have essentially been maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyor” in claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13, 15-17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donohue, US 2015/0354266.
With regard to claims 1-2 (and 8 & 15), Donohue teaches known systems for high-throughput sealing of IG units, where glass pane assemblies are moved along a parallel conveyor system (60), and spacer systems (62) with a nozzle (86) on a gantry beam (88) are moved along the glass panes and filling them simultaneously during their conveyance (throughout, e.g. abstract, [FIGS. 3-13]).  The spacer nozzle is moved 
With regard to claims 3-4 (and 16-17 & 19-20), the spacer nozzle is moved along all the while as the panes are conveyed, necessarily matching their speed in vertical sections and not matching their speed in horizontal ones [0063].
With regard to claims 6-7, single/dual nozzle systems are used [FIGS. 3-13].
With regard to claims 9-11 & 13, a conveying suction cup (90) clamps onto the lower portion and rollers support the upper portion of the sealed pane as it is moved along a first conveyor (102) in the conventional manner, and the topping pane is supported from below atop a parallel conveyor (100) (and necessarily clamped in order to be moved along in a controlled manner) as the panes are linearly guided through the system, wherein the device supporting these conveyors is considered to be a ‘carrier’ [0060 & FIG. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Donohue, US 2015/0354266 in view of Mader.
The teachings of Donohue have been detailed above, and while they do not expressly disclose whether the topper pane support has a head with a “bendable” (i.e. collapsible) arm, broadly adjusting the position of a support arm as claimed is generally considered to be obvious; see MPEP 2144.04(V)D.  Further, it was known to design a pane-clamping lower conveyor support to be shiftable/disengageable, as shown for example by Mader which teaches such a support (17) (throughout, e.g. abstract, [FIGS. 4-6]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Mader with those of Donohue, in order to provide a high-throughput sealing system with a known alternative pane supporting means with predictable success, wherein shifting via “bending” or other known means each would have been obvious to try from the limited number of known mechanical means for actuating a part between a first and second position.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Donohue, US 2015/0354266 in view of Lisec, US 4,422,541.
The teachings of Donohue have been detailed above, and while they do not expressly disclose whether the conveying means are on a “self-contained” or circulating track, this was still a well-known design for supporting conveyed panes, as shown for example by Lisec, which rotates supports through a continuous carousel (14) to cycle them back to the front of the device [FIGS. 1-3].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Lisec with those of Donohue, in order to provide a high-throughput sealing system with a known alternative support cycling means with predictable success.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed October 30, 2020 & December 2, 2020 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.
With regard to Applicant’s description that the gantry beam of Donohue is “oriented in the X direction (=transverse to the “conveying direction”), this is incorrect: the gantry beam is oriented in the Y direction and said to be moved in the X direction (=parallel to the conveying direction) “along with the IGU as the IGU is conveyed forward” [0031].
With regard to Applicant’s description of the drawings and the accompanying assertion that the gantry beams/IGUs of the prior art are not moved when the sealing heads are moved in the Y direction, transverse to the conveying direction, such cannot be conclusively deduced from examining the drawings alone.  One may at the very least conclude that the drawings at least show far less relative movement as compared to other figures, which show obvious movement of the gantry beam along with the IGU to apply sealant as the IGU is conveyed forward (i.e. when the sealing heads are moved in X direction, parallel to the conveying direction).  In any event, it is noted that figures depict exemplary embodiments, and do not constitute the entirety of the teachings of the prior art, which must be read as a whole.  Examiner also notes that Applicant’s drawings appear to depict the same example as Donohue (e.g. see Figure 1, little to no 
In light of Applicant’s arguments, Examiner notes that Donohue does not appear to provide any stated need or requirement to pause movement of the gantry beam at any time or for any reason.  Further, Donohue, explicitly states in one previously cited example that “applicator head 86 first travels backward relative to the motion of spacer applied lite 78 to apply spacer bottom edge 92 of spacer then upward to apply spacer to trailing edge 94 then forward relative to spacer applied lite 78 to apply spacer to top edge 96.  Applicator head 86 then travels downward along leading edge 96 to complete spacer application around the perimeter of spacer applied lite 78.  All the while spacer applied lite 78 travels forward on the assembly line" [0063], which is considered to meet the claim language.
Applicant’s argument that the phrase “continuously moved” in Donohue refers not to uninterrupted movement but only to a lack of movement in an opposite/backward direction, and that “the movements of [the gantry beams in Donohue] have no influence on the sealing itself” are not persuasive, and are contradicted above.  Said argument is also further contradicted by Donohue explicitly distinguishing between the two types of movement in question, referring to “applying IGU spacer to spacer applied lite 78 while spacer applied lite 78 is constantly moving forward or at least never being moved backward” [0079] (emphasis added).  Therefore, both embodiments are clearly taught herein.
As highlighted by Applicants, the prior art does note a clear advantage to not moving the IGU backward [0030], but Examiner notes that Applicants have failed to 
"the spacer is applied while the lite is moving forward.  Thus, the applicator head and glass are conveyed forward simultaneously at the same time that the applicator head is moving relative to the lite and applying the spacer" [0019], ...  "the lite is only moved forward continuously during the process. Applying the spacer while the spacer applied lite is moving a forward direction saves about five second[s]" [0019], "the spacer or primary seal is applied to the bottom of the lite then to the trailing edge of the lite, the top edge of the lite and the leading edge of the lite in sequence.  This occurs while the lite is moving forward so that the lite never is required to move backward or to stop the manufacturing line." [0020], "The spacer applied lite is conveyed through the spacer applicator by a servo-driven suction cup assembly structured to grip the lite and move the lite forward with variable speed while the spacer is applied.  According to an example embodiment of the invention, the speed and rate of the servo-driven suction cup assembly are electronically controlled.  The servo-driven suction cup assembly displaces the lite forward, in part, to accommodate staging of the following spacer applied lite." [0021], "The gantry is capable of moving in the x direction along with the IGU as the IGU is conveyed forward" [0031], "spacer is applied while spacer applied lite 78 is moving forward.  Thus, applicator head 86 and applicator gantry 88 are configured to follow spacer applied lite 78 as it is conveyed forward and to apply spacer while spacer applied lite 78 is being conveyed forward." [0062], "According to an example embodiment of the invention, movement of applicator head 86, applicator gantry 88 and servo driven cup 90 are coordinated with each other so that spacer is applied first to bottom edge 92 of spacer applied lite 78 followed by trailing edge 94 of spacer applied lite 78 then top edge 96 and leading edge 98 in sequence while spacer applied lite 78 travels forward.  Accordingly, applicator head 86 first travels backward relative to the motion of spacer applied lite 78 to apply spacer bottom edge 92 of spacer then upward to apply spacer to trailing edge 94 then forward relative to spacer applied lite 78 to apply spacer to top edge 96.  Applicator head 86 then travels downward along leading edge 96 to complete spacer application around the perimeter of spacer applied lite 78.  All the while spacer applied lite 78 travels forward on the assembly line." [0063], "The method may further include applying IGU spacer to spacer applied lite 78 while spacer applied lite 78 is constantly moving forward" [0079], "The method according to the invention further includes conveying the insulated glass unit with servo driven cup 148 during the edge sealing process.  The method may further include secondary edge sealing the insulated glass unit while continuously moving the insulated glass unit forward in the conveying process." [0086], "Spacer is applied while the spacer applied lite 78 is moving forward on the conveyor line." [0087], "the insulated glass unit spacer applicator further includes an applicator servo driven cup that grips the glass lite and conveys the glass lite forward in coordination with the spacer dispensing head while the perimeter spacer material is applied" (claim 10), "an edge sealer servo driven cup that grips the insulated glass unit and conveys the insulated glass unit forward in coordination with the first secondary edge sealing head and the second secondary edge sealing head while the edge sealant is applied" (claim 12), "applying insulated glass unit spacer material proximate a perimeter of the spacer applied lites while moving the spacer applied lite in a forward direction in coordination with a spacer applicator head...applying secondary edge sealant to a periphery of the insulated glass unit while moving the insulated glass unit in a forward direction in coordination with at least a first secondary edge sealing head" (claim 14)

Thus, no reasonable reading of the prior art can conclude that it merely refers to a lack of reverse movement & that the sealing head movements somehow have no influence on the sealing itself.  The lack of reverse movement by the work is a partial benefit of the conservation of motion methods of the prior art, and the ability to stage another workpiece in vacated space is a partial benefit of the prior art, but the overall teachings of Donohue are clearly directed to the central conservation of movement achieved by synchronous movement of sealer & IGU during a combined conveying/sealing step.
Examiner thanks Applicants for attempting to find additional video evidence for clarification; however, no connection has been made to the specific device/method of the cited reference and the specific device/method of the submitted video link.  In fact, these are distinct from one another, as the depicted movements in Donohue’s drawings and the video definitively differ from one another.  While Applicants also cite US 2017/0306690, the cited paragraph fails to provide evidence for Applicants’ assertions (and also states, again, “Spacer is applied while the spacer applied lite 78 is moving forward on the conveyor line”).  These added citations have not provided substantive additional evidence for Applicants’ arguments.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745